Citation Nr: 1037497	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial higher rating for bilateral pes 
planus, current evaluated as 10 percent disabling.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for bilateral hip/thigh 
disability.

4.  Entitlement to service connection for disability manifested 
by bowel irregularity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 2001 to September 
2004.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2006, a statement of the 
case was issued in October 2006, and a substantive appeal was 
received in December 2006.  A July 2006 informal conference 
report showed that  the Veteran agreed to a VA examination in 
lieu of a RO hearing.  

In her substantive appeal, the Veteran requested a Board hearing 
at the local RO, which was scheduled in July 2010.  However, the 
Veteran failed to appear at the hearing and has not filed a 
motion requesting a new hearing.      

By rating decision in September 2006, the RO increased the 
bilateral pes planus  disability rating to 10 percent, effective 
September 28, 2004.  However, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specified 
disability rating, the RO and Board are required to consider 
entitlement to all available ratings for that condition.  AB v. 
Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status.   

The Veteran also appealed the issues of the initial evaluation 
assigned for  gastroesophageal reflux disease, bilateral shin 
splints and residuals of left third metatarsal fracture as well 
as service connection for bilateral knee disabilities and 
bilateral ankle disabilities.  These issues were also addressed 
in the October 2006 statement of the case.  However, in her 
substantive appeal, the Veteran indicated that she no longer 
wished to continue her appeal with respect to these issues.  
Accordingly, there remain no allegations of errors of fact or law 
for appellate consideration of these issues.  See 38 C.F.R.  
§ 20.204

The September 2006 rating decision also granted service 
connection for calluses of both feet and assigned a 
noncompensable rating under the rating criteria for the skin.  In 
a June 2007 statement, the Veteran argued that the appropriate 
diagnosis was metatarsalgia and a compensable rating should be 
afforded under the appropriate feet diagnostic codes.  
Subsequently, in a January 2008 rating decision, the RO continued 
the noncompensable evaluation under the skin criteria and also 
denied service connection for hammertoe deformity.  In a February 
2008 statement, the Veteran again requested that a 10 percent 
disability rating be awarded under Diagnostic Code 5279 for 
metatarsalgia.  However, the Veteran's June 2007 and February 
2008 statements did not constitute notices of disagreements to 
these rating decisions because the Veteran did not express a 
desire for appellate review in accordance with 38 C.F.R. 
§ 20.201.  

The medical evidence of record shows additional diagnoses 
pertaining to the feet, including metatarsalgia, plantar 
fasciitis and hammertoes.  However, it does not appear that these 
claims have been properly developed, to include obtaining any 
necessary medical opinions, to determine whether these 
disabilities were also due to the Veteran's active duty service 
or associated with the Veteran's already service-connected 
bilateral pes planus.  Accordingly, these matters are referred 
back to the RO for appropriate development.  

The issues of entitlement to service connection for bilateral 
hip/thigh disability and disability manifested by bowel 
irregularity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes planus is 
manifested by no more than moderate pes planus with pain on the 
use of feet bilaterally.

2.  Degenerative joint disease of the lumbar spine with small 
disk bulge at L4-5 was manifested during active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the Veteran's service-
connected bilateral pes planus have not been met.   38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 5276 (2009).

2.  Degenerative joint disease of the lumbar spine with small 
disk bulge at L4-5 incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

With respect to the issue of service connection for low back 
disability, there is no need to undertake any review of 
compliance with the VCAA and implementing regulations since there 
is no detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the Veteran 
is being granted by this decision of the Board.  



Duty to Notify

With respect to the issue of a higher rating for bilateral pes 
planus, the Board notes that since this issue (entitlement to 
assignment of a higher initial rating) is a downstream issue from 
that of service connection (for which a VCAA letter was duly sent 
in November 2004), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United 
States Court of Appeals for Veterans Claims has also determined 
that the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the  claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 
491 (2006).  Nevertheless, the record shows that in a March 2008 
VCAA letter, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in November 
2004, which was prior to the March 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that the subsequent March 
2008 VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was remedied 
by readjudication of the issue on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the underlying claim for service connection.  Further, the March 
2008 letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.   Further, with respect to the issue 
pertaining to low back disability, the Veteran will have the 
opportunity to initiate an appeal from these "downstream" 
issues if she disagrees with the determinations which will be 
made by the RO in giving effect to the Board's grant of service 
connection.

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

Although the RO sent notice to the Veteran in March 2008 in 
compliance with Vazquez-Flores, the Board believes that the 
nature of the present appeal is somewhat different from the 
situation addressed in Vazquez-Flores because the present appeal 
involves the issue of a higher initial rating, not a claim for an 
increased rating.  Regardless, the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez-
Flores, to the extent the Court imposed a requirement that VA 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the November 2004 and 
March 2008 correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records and VA examination reports.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

With respect to the issue of a higher rating for bilateral pes 
planus, the Veteran was afforded VA examinations in January 2005, 
August 2006, September 2007 and April 2010.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide this issue.  
See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues addressed in this decision. 



II.  Initial Higher Rating for Bilateral Pes Planus

The Veteran is seeking an initial higher rating for her service-
connected bilateral pes planus.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO has rated the Veteran's bilateral pes planus as 10 percent 
disabling under Diagnostic Code 5276.  Under the provisions of 
this code, a 10 percent rating is assigned, regardless of whether 
the condition is unilateral or bilateral, for moderate pes planus 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral pes planus 
or a 30 percent rating for bilateral pes planus is assigned for 
severe pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and characteristic 
callosities.  A 30 percent rating for unilateral pes planus or a 
50 percent rating for bilateral pes planus requires pronounced 
pes planus manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not improved 
by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

The Board must also determine whether a higher rating would be 
warranted under other applicable diagnostic codes pertaining to 
the foot.  The Board notes that Diagnostic Codes 5277, 5278, 
5280, 5281, 5283 are not for application in the instant case 
because there has been no objective findings of weak foot 
(Diagnostic Code 5277), claw foot (Diagnostic Code 5278), hallux 
valgus (severe) (Diagnostic Code 5280); hallux rigidus 
(Diagnostic Code 5281), or malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283).  The Board observes that 
hallux valgus has been found on occasion, but it has always been 
characterized as mild and the Veteran has expressly denied ever 
having foot surgery.  

Although  there is objective evidence of metatarsalgia, plantar 
fasciitis and hammertoes, Diagnostic Code 5279 for metatarsalgia 
and Diagnostic Code 5282 for hammertoes are not applicable to 
this analysis as these matters are being referred back to the RO 
for appropriate development.  

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury warrants 
a 20 percent disability evaluation and a severe foot injury is 
assigned a 30 percent disability evaluation.  A note to 
Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Shortly after her discharge from service, the Veteran was 
afforded a VA examination in January 2005.  The claims file was 
not available for review.  The Veteran reported that she 
currently experienced pain in the arch areas of her feet, which 
was constant in nature.  It was worsened with walking or standing 
and rated it as an 8 out of 10.  She further provided that her 
current inserts provided no relief of her pain.  She was not 
taking any medication.  She denied flare-ups or surgery.  She was 
unemployed by choice, not due to any sort of disability as she 
chose to be a stay-at-home homemaker.  She reported pain while 
doing her homemaking activities.  She was unable to run due to 
her feet pain.  

On physical examination, there was no edema, erythema or heat 
bilaterally.  On the left, there was tenderness to palpation in 
the plantar area of the arch, but no tenderness to palpation on 
the right.  There was no evidence of instability or weakness or 
limitations on gait, standing or walking.  There were no 
calluses, breakdowns or unusual shoe pattern.  Posture was 
normal.  There were no hammer toes, high arch, or claw foot.  The 
Veteran was noted to have flattened arch in the weightbearing 
position only.  The arch was intact in the nonweightbearing 
position.  Achilles tendons were normal.  There was no degree of 
valgus.  On standing, there was no forefoot or midfoot 
malalignment.  No x-rays were taken because it was determined 
that the Veteran was pregnant.  The impression was bilateral pes 
planus with residual pain as described above.  

Subsequently, she was afforded another VA examination in August 
2006.  The claims file was reviewed.  The Veteran reported pain 
daily that decreased when she took Motrin.  She reported no 
weakness, stiffness, swelling, heat, redness or fatigability, but 
did experience lack of endurance with walking after 20 to 30 
minutes.  Her symptoms worsened on standing and walking.  She 
reported no flare-ups but she did use orthotics, which helped.  
She also reported calluses.  She indicated that her disability 
had a moderate effect on daily activities.  

On physical examination, the Veteran had a normal gait, but slow 
without functional limitations except her reported limitation of 
walking.  The examiner observed 1/2 cm rounded, firm, painful 
calluses that were tender when standing or walking.  It was noted 
that the calluses had been shaved in the past.  Posture was 
normal.  Weightbearing and nonweightbearing alignment of the 
Achilles tendon were normal.  There was no valgus present or 
forefoot and midfoot malalignment.  Contemporaneous x-rays of the 
feet were normal.  The pertinent diagnosis was pes planus, mild, 
clinical symptomatic; calluses mid planter bilateral feet, 
symptomatic; and plantar fasciitis bilateral with heel pains.  

VA treatment records have also been reviewed and associated with 
the claims file.  A follow up November 2006 x-ray of the feet was 
also normal.  Importantly, a February 2007 podiatry consult 
indicated that the Veteran reported numbness of the great toe for 
about a year.  She felt that her toes were becoming crowded and 
while in the military her lesser toes had started to hammer.  On 
examination, she was noted to have mild hallux abducto valgus 
with bunion deformity bilaterally.  The lesser digits were 
hammering bilaterally with hyperpigmentation to the PIPJ and 
DIPJ.  An assessment of neuritis was also made.  A follow up June 
2007 treatment record showed the same findings as well as an 
assessment of plantar fasciitis.    

Thereafter, the Veteran was afforded another VA examination in 
September 2007.  Unfortunately, the claims file was not available 
for review.  The purpose of the examination was for service 
connection for hammertoes.  The Veteran reported constant dull 
pain over the bottom of the feet and hammertoes of 4th and 5th 
digits of bilateral feet.  Her pain was a five out of 10.  There 
was no swelling, heat or redness.  She did report fatigue after 
prolonged walking.  She also indicated that she experienced 
flare-ups of pain after walking daily.  The pain was a 7 out of 
10 and would last all night.  The pain was alleviated by rest.  
The Veteran reported constant pain at rest and severe pain on 
prolonged standing and walking.  She was able to do activities of 
self-care and she stayed home to care for her child.  Currently, 
the Veteran was using a shoe insert for flat foot, which was 
helping.  There were no surgeries or injuries to the feet 
reported.  The Veteran stated that she could only stand and walk 
for about 15 minutes without pain in the feet.  

On physical examination, the Veteran felt pain on stretching of 
the plantar fascia bilaterally.  There was no edema or 
instability.  There was moderate tenderness felt over the bottom 
area of the plantar fascia bilaterally.  The Veteran walked with 
very mild pronation of bilateral feet.  Achilles tendon alignment 
was normal on weightbearing and nonweightbearing.  A 1.5 cm 
callus with no skin breakdown was noted beneath the right 2nd 
metatarsal bone and 1 cm area callus with no skin breakdown was 
noted beneath the left 2nd metatarsal bone.  Both calluses were 
tender to palpation.  Both feet showed hammertoes of 4th and 5th 
toes, which was correctable by passive manipulation.  No other 
deformities except bilateral flat feet were observed.  No valgus 
or forefoot and midfoot malalignment were found on examination.    
However, the examiner did observe mild bilateral hallux valgus 
with no angulation or dysfunction of 1st metatarso-phalangeal 
joints.  Normal motion of the great toe was noted bilaterally.  
The examiner summarized the findings of the November 2006 x-ray, 
which was normal.  The diagnoses were hammertoes of the 4th and 
5th toes bilaterally, correctable by manipulation at this time; 
and bilateral plantar fasciitis.  

A June 2009 VA podiatry consult showed that the Veteran reported 
worsening foot pain as well as fullness and numbness.  On 
examination, there was significant hyperkeratosis noted to the 
bilateral subsecond metatarsal head regions.  The Veteran had 
significant flexible flatfoot deformity which completely 
collapsed on stance and also displayed flexor stabilization 
hammertoe deformities.  There was pain on palpation to the 
plantar medical distal heel and plantar central heel.  There was 
also fat pad atrophy to the balls of both feet.  On stance, she 
had internal bowing of the Achilles tendon with fairly 
significant rearfoot valgus deformity and complete medial column 
collapse.  The assessment was flatfoot deformity with chronic 
plantar fasciitis; metatarsalgia with painful associated 
hyperkeratosis bilateral sub-metatarsal head 2; hammertoe 
deformities bilaterally two through five digits; and neuritis 
possibly secondary to lower back pathology.  

In a September 2009 statement, the Veteran requested another VA 
examination.  She also provided that she normally stood on the 
outside of her feet to keep her arches from hurting, but standing 
this way caused her Achilles to bow in and her arches to 
completely collapse.    

The Veteran was afforded another VA examination in April 2010.  
The claims file was reviewed.  The Veteran reported pain and lack 
of endurance.  The pain was over the mid metatarsal area where 
callus formation was seen.  Pain in a lesser extent was present 
over the heels (plantar area).  Upon placing weight on them, 
specifically walking barefoot, the Veteran explained that it felt 
like she was walking on pebbles.  The pain was five out of 10 
with usual standing and walking.  She was able to stand up for 
over 30 minutes as long as she put her weight on the outer side 
of her feet.  She could not walk longer than a 1/4 of a mile.  The 
pain at that time was 7-8 out of 10.  The pain was relieved by 
taking the weight off her feet.  There was functional impairment 
during flare-ups.  She preferred not to wear shoe inserts because 
they pushed her toes to the top of the shoe.  There was no effect 
on usual daily activities.  There were no surgeries or injuries 
to the feet.  

On physical examination, the examiner noted bilateral pes planus 
and calluses, but could not see hammertoes.  There was no pain on 
manipulation, but mild to moderate tenderness by finger pressure 
over the mid metatarsal area and over the anterolateral aspect of 
each heel.  There was no instability or weakness.  The Veteran's 
gait was normal, flawless, not antalgic or awkward.  There was a 
one inch oval superficial callus over the 3rd mid metatarsal head 
on each foot.  No hammertoes, high arch, clawfoot or other 
deformity were observed.  There was normal Achilles tendon 
alignment and no pain on manipulation.  There was five degree 
valgus, which was correctable on manipulation.  No hallux valgus 
was observed.  Active motion of the great toes was normal.  The 
diagnosis was bilateral pes planus with metatarsalgia and plantar 
fasciitis.  

Although some of the VA examiners did not review the claims file 
in association with the examinations, given that the claims file 
was reviewed by the most recent VA examiner and all of the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

Based on the medical evidence of record, the Board must conclude 
that the Veteran's bilateral pes planus cannot be characterized 
as "severe" so as to meet the criteria for a rating in excess of 
10 percent under Diagnostic Code 5276.  Although there has been 
objective findings of calluses on both feet, there has been no 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation or use, or swelling on 
use.  The primary symptom reported by the Veteran has been pain 
but, significantly, the examination reports all characterize any 
objective findings of tenderness as "mild" or "moderate" in 
both feet.  In sum, this evidence suggests that the Veteran does 
not experience "severe" symptoms and limitation from her pes 
planus pathology.  

Further, although the Veteran has reported that her Achilles 
bowed in, which was also documented in a June 2009 VA treatment 
record, there has been no objective finding of marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation to warrant a 50 percent rating.  Importantly, all of 
the VA examinations found that Achilles tendon alignment was 
normal with no pain on manipulation.  

Further, similarly, based on the symptoms reported, the Veteran's 
bilateral pes planus symptoms cannot be considered "moderately 
severe" to warrant a 20 percent rating analogously under 
Diagnostic Code 5284 for foot injuries.  Again, the examinations 
reports have described the Veteran's pain, which is the primary 
symptom, as "mild" or "moderate."

The Board has carefully reviewed and considered the Veteran's 
statements regarding the severity of her bilateral pes planus.  
The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severe than the assigned disability rating reflects.  Medical 
evidence is generally required to probatively address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, however, the 
competent medical evidence offering detailed specific specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal; the medical evidence also 
largely contemplates the Veteran's descriptions of symptoms.  The 
lay testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
pertinent disability symptoms.  

In conclusion, the preponderance of the most probative evidence 
featuring the clinical findings of expert medical professionals 
and the objective evidence of record does not support assignment 
of an initial higher rating.  In sum, a 10 percent rating 
contemplates the criteria most nearly approximating the bilateral 
pes planus disability picture demonstrated by the evidence.  The 
Board finds that the preponderance of the evidence is against 
assignment of an initial higher disability rating for bilateral 
pes planus.  Consequently, the Board finds that the benefit-of-
the doubt doctrine is inapplicable, and the appeal must be denied 
to this extent. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

III.  Service Connection for Low Back Disability

The present appeal also includes the issue of entitlement to 
service connection for low back disability.  Applicable law 
provides that service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records showed that a December 2003 medical 
history report  showed that the Veteran reported recurrent lower 
back pain.  However, the contemporaneous service examination 
showed that the spine was clinically evaluated as normal.  

Within a few months after service, the Veteran was afforded a 
general VA examination in January 2005.  The Veteran reported 
that back pain started in 2003 after carrying heavy loads.  She 
stated that she currently had intermittent pain in the 
lumbosacral area of the spine.  The examiner was not able to do 
x-rays of the spine at that time because it was determined that 
the Veteran was pregnant.  A diagnosis of chronic lumbar strain 
with residual pain was given.  

The Veteran was afforded another VA examination in August 2006.  
The claims file was reviewed.  A contemporaneous x-ray, which 
showed that vertebral bodies were within normal limits; disk 
spaces were maintained; a transitional vertebra was present with 
partial lumbarization of S1 vertebra; right-sided pseudoarthrosis 
was present, which could be cause of back pain; and bilateral 
sacroiliac joints were otherwise within normal limits.  The 
diagnosis was chronic low back pain, intermittent strains, normal 
examination.  

Unfortunately, neither examiner provided any sort of etiological 
opinion.  Significantly, follow up VA treatment records showed 
continuing complaints of low back pain.  A February 2007 record 
showed an assessment of mild degenerative joint disease.  
Further, a recent CT scan of the back done in July 2009 showed 
the following results: no acute fracture or dislocation of the 
lumbar spine; transitional anatomy of L5 with S1 and associated 
degenerative change of the bilateral assimilation joints 
involving the transverse processes; and small disk bulge at L4-5.

In her notice of disagreement, the Veteran asserted that she 
reported lumbar spine pain in service, as well as at the VA 
examination conducted within one year of her discharge.  

The Board observes that the Veteran reported back pain at a 
service examination in December 2003.  Further, within a few 
months of her discharge at a VA examination in January 2005, she 
again reported back pain.  Unfortunately, an x-ray was not able 
to be obtained at that time but the doctor did give a diagnosis 
of chronic lumbar strain.  Given that the Veteran has continually 
complained of back pain symptoms, and the Board finds here 
statements in this regard to be credible.  In light of the 
present medical evidence of a lumbar disability, the Board finds 
that the record persuasively shows a continuity of pertinent 
symptomatology to link the Veteran's current low back disability 
to active service.  In sum, there is a current diagnosis of 
degenerative joint disease of the lumbar spine; and based on 
continuing symptomatology, a link between the Veteran's current 
disability and service.  Thus, service connection for 
degenerative joint disease of the lumbar spine with small disk 
bulge at L4-5 is warranted.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 10 percent for the Veteran's 
service-connected bilateral pes planus is not warranted.  To that 
extent, the appeal is denied.

Service connection is warranted for degenerative joint disease of 
the lumbar spine with small disk bulge at L4-5.  To that extent, 
the appeal is granted.  


REMAND

The Veteran is also seeking service connection for bilateral 
hip/thigh disability.  Service treatment records showed decreased 
range of motion of the hips as well as complaints of bilateral 
hip/thigh pain.  There is also some indication that the Veteran 
may have suffered stress fractures in her femurs.  A September 
2001 x-ray showed focal periosteal reactions involving the medial 
aspect of both femurs.  A January 2002 bone scan indicated that 
the Veteran had stress related changes of the femurs without 
evidence of active stress fracture.  A follow up November 2002 
bone scan showed stress reaction from abductor muscle injury in 
proximal right femur.  Importantly, a March 2004 Medical 
Evaluation Board report showed an assessment of hip/thigh pain 
status post stress reaction bilateral femurs.  

The January 2005 VA examination found no pathology of the 
bilateral hips and felt that the pain attributed to her hips was 
actually due to her low back condition.  However, again, no x-
rays were taken.  Further, as the claims file was not available, 
the examiner did not offer an opinion with respect to the 
Veteran's thigh pain and findings concerning the femurs in 
service.  Further, subsequent VA treatment records showed 
complaints of chronic right hip pain.  The August 2006 VA 
examination showed a normal examination of the hips and a 
contemporaneous x-ray of the hips was normal.  The examiner gave 
a diagnosis of bilateral hip arthralgias and opined that it was 
less likely than not related to the Veteran's feet disabilities.  
However, the examiner indicated that the Veteran would undergo a 
follow-up bone scan.  Nevertheless, a bone scan report does not 
appear to be of record.  Again, the examiner did not comment on 
the femur disabilities documented in service.  Accordingly, given 
that it is unclear whether the problems of the femurs documented 
in service resulted in a chronic disability and the lack of a 
post-service bone scan, the Board finds that the Veteran should 
be afforded another VA examination to determine whether she has a 
bilateral hip/thigh disability that manifested in service.  

Further, the present appeal also includes the issue of 
entitlement to service connection for disability manifested by 
bowel irregularity.  A July 2004 service treatment record showed 
an assessment of constipation.  Although unclear, a November 2003 
diagnosis chart appears to indicate that the Veteran had external 
and internal hemorrhoids.  The January 2005 VA examiner gave an 
assessment of chronic constipation by Veteran's own history with 
accompanying bright red blood per rectum and pain on bowel 
movements.  The examiner continued that it was felt that the 
Veteran suffered from irritable bowel syndrome with a primary 
component of constipation.  There was no evidence of external 
hemorrhoids on examination.  Another August 2006 examination gave 
a diagnosis of hemorrhoids, symptomatic with chronic 
constipation.  An anoscopy showed prolapsing rectal mucosa.  
Another August 2006 examination report showed another assessment 
of chronic constipation due to inadequate fluid intake.  Follow 
up VA treatment records showed complaints of hemorrhoids, minimal 
rectal prolapse and constipation.  However, no etiological 
opinion was provided in the VA examination reports or treatment 
records.  

Lastly, the most recent VA treatment records associated with the 
claims file are from August 2009.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain VA treatment records from August 2009 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   
  
Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from August 2009 to the present. 

2.  The Veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested bilateral hip/thigh disability.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  All appropriate medical 
tests should be completed, including a bone 
scan.  After examining the Veteran and 
reviewing the claims file, the examiner 
should clearly delineate all disabilities 
of the hips and thighs.  The examiner 
should also offer an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that any 
current bilateral hip/thigh disability is 
related to problems documented in service.  

3.  The Veteran should be afforded a VA 
examination by a medical doctor to 
determine the nature, extent and 
appropriate diagnosis  of the claimed 
disability manifested by bowel 
irregularity, and to offer an opinion as to 
whether this condition is related in any 
way to her active military service.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  As for any pertinent bowel 
irregularity disability found to be 
present, the examiner should also offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disability is related 
to service.  The examination report should 
include a complete rationale for all 
opinions expressed.  

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought on appeal are not granted, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


